       Case 1:20-cv-01281-TJM-CFH Document 15 Filed 11/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

DALILA YEEND and
BOUNNAM PHIMASONE,

                            Plaintiffs,
              v.                                              Civil Case No. 1:20-cv-01281

AKIMA GLOBAL SERVICES, LLC,
a/k/a AGS,

                            Defendant.

                           NOTICE OF MOTION TO STRIKE
                        DEFENDANT’S AFFIRMATIVE DEFENSES

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Motion to

Strike Defendant’s Affirmative Defenses, the Plaintiffs respectfully move this Court to strike

Defendant’s second, third, fourth, fifth, twelfth, nineteenth, twentieth, and twenty-second

defenses pursuant to Fed. R. Civ. P. 12(f). However, because Plaintiffs believe this case is not

properly in this Court and intend to move shortly to remand it to state court (see Dkt. 13),

Plaintiffs respectfully request that the Court hold this motion in abeyance, pending resolution of

the motion to remand.

       The next available return date for this motion is December 17, 2020.

                                              Respectfully submitted,

                                              /s/ Maureen Hussain
                                              Maureen Hussain, Esq.
                                              Laura Revercomb, Esq.
                                              Dan Getman, Esq., Of counsel
                                              Worker Justice Center of New York
                                              9 Main St., Kingston, NY 12401
                                              (845) 331-6615
                                              mhussain@wjcny.org
                                              lrevercomb@wjcny.org
                                              dgetman@getmansweeney.com
                                              Attorneys for Plaintiffs
      Case 1:20-cv-01281-TJM-CFH Document 15 Filed 11/13/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2020, I electronically filed Plaintiffs’ Motion to
Strike Defendant’s Affirmative Defenses and its supporting memorandum of law with the Clerk
of the District Court using the CM/ECF system, which sent notification to all parties of record.


                                                    /s/ Maureen Hussain
                                                    WORKER JUSTICE CENTER OF NY
